DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 08/11/2022 have been accepted.


Disposition of Claims
Claims 1-2 are pending in the instant application.  Claim 2 has been cancelled.  Claim 1 has been amended. No claims have been added.  The rejection of the pending claims is hereby made final.

Response to Remarks
The examiner has considered applicant’s arguments and amendments, but does not find said arguments to be persuasive. The examiner submits that Huang discloses an opening at the top and at the side (see at least paragraph [0148] to Huang).  The examiner further submits that the location of the trash collection opening is considered a design choice and  is non-functional descriptive material as it only serves to receive trash into the robot. Therefore, the location of the trash collection openings as recited in pending claim 1, does not patentably distinguish the claims from the prior art.  Applicant’s arguments pertaining to the limitation associated with the compression limitation have been addressed in the newly provided grounds of rejection below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al (US 2017/0011580) in view of Cronin et al (US 2018/0286250).

Regarding claim 1, the prior art discloses an artificial intelligence integrated system for optimizing waste management by a self-guided robot, the system comprising self-driving inlet robots, a self-driving robot, and a web-based integrated management server  (see at least paragraph 60 to Huang et al), the self-driving inlet robots each comprising a body portion, a sensor portion, a waste collection behavior portion, and a controller, the body portion comprising a top inlet and side inlet for receiving waste and a first outlet for discharging the waste, the sensor portion comprising a lidar sensor, a radar sensor, a GPS, and a weight measuring sensor that are mounted to the body portion, the waste collection behavior portion comprising a first waste collection arm and second waste collection arm that are mounted to the body portion and grip and put the waste into the top inlet and side inlet (see at least paragraphs 154-165 to Huang et al “FIG. 15 shows the robot 100 in proximity to a recycling unit 15. Recycling unit 15 is capable of containing a power supply 36 for supplying power to one or more robot(s) 100 (FIG. 4) and master computer 42. These devices may also be located separately from the recycling unit 15. The power supply 36 is provided to maintain the battery 41 for providing electrical power to the robot 100 (FIG. 4). The master computer 42 provides communication to the slave computer 43. In a preferred embodiment, recycling unit 15 is the primary interface to one or more robot(s) 100 supplying waste article(s) 23. Recycling unit 15 may be configured to include an equal or greater number of waste bins (not shown), capable of receiving waste articles 23 which may have been at least partially sorted by one or more robot(s) 100. Recycling unit 15 includes sensors such as optical and weight sensors to improve functions to sort recyclable waste from disposable waste, and to sort recyclable waste by type into separate waste portions, via bins, segmented containers or other partitioning means. Robot 100 may interface with the recycling unit 15 by a receiving means, which may be one or more conveying systems, such as those using belts or tracks (not shown), scraper systems, such as those using linear or rotary scrapers (not shown), air transfer systems such as those embodying a vacuum or suction device (not shown), paddle systems, such as those using polymer, wooden or metallic paddles (not shown) or other common material handling device that is capable of receiving at least partially sorted waste articles 23 from robot 100.[0155] Robot 100 includes a waste removal aperture 35, such as a door shown in an open state to release waste articles 23 collected by the robot 100. The waste removal aperture 35 will open on command when the robot 100 is in proximity of the recycling unit 15. It is preferred that there be one waste removal aperture 35 for each waste receptacle 21. Alternately, the waste receptacle 21 may rotate within the main body 20 to align an opening (not shown) with a waste removal aperture 35. The waste removal aperture may be hingedly covered as shown, or may be slidably covered. [0156] In operation, a covered waste removal aperture 35 will open on command, and the robot 100 will interface with recycling unit 15, dispensing waste via a dispensing means such as a gravity feed, conveyance or ejection mechanism, or with assistance from one or more articulating arm(s) 30 into proximity of the recycling unit 15. Waste articles(s) 23 will preferably be dispensed within access of a receiving means. Dispensing may be assisted by active or passive features in the robot or recycling unit. The receiving means will transfer the waste articles 23 into recycling unit 15, wherein confirmation of sorting, or additional sorting occurs. Once fully sorted, waste articles 23 capable of recycling may be compressed, or will pass directly to a storage facility available for transport. Waste articles not intended for recycling will be separately stored, or will be transferred to a trash container (not shown)”, and a side door rotatably mounted to the body portion so as to open and close the side inlet, the controller being configured to control operations of each component of the waste collection behavior portion and to preset a capacity limit for the waste stored in the body portion the web-based integrated management server being configured to receive, store, and manage at least one among user identification information, waste kind information, waste measurement information, charging information, and payback information transmitted from the self-driving inlet robots (see at least paragraphs 54 and 55 to Huang et al), and being installed in a pre-designated place where the self-driving inlet robots gather together (see at least paragraphs 159and 160 to Huang et al), wherein the self-driving inlet robots operate as either a first kind which makes a measurement on a waste item based on either weight, volume (see at least paragraph 154 to Huang et al “weight sensor”, or number and then charges a fee or not based on the measurement information (see at least paragraph 83 to Huang et al “charge the consumer accordingly”), or a second kind which makes a measurement on a recyclable waste item based on either weight, volume, or number and then pays back a fee or not based on the measurement information (see at least paragraph 130 to Huang et al “In block 1056 a reward to a consumer can be issued when the consumer 300 deposits recycle refuse in one of the mechanized mobile merchantry 100, which has been functionality adapted to provide at least recycle refuse collections”);
the self-driving vehicle robot comprises a driving body portion (see at least paragraph 151 to Huang et al), a disposal means, a sensing portion, and a controller (see at least paragraph 154 to Huang et al), the driving body portion comprising a first inlet on the top and a second inlet on the side, which are for putting waste in, a second outlet for discharging waste (see at least paragraph 154 to Huang et al), and a transportation device, the disposal means being mounted to the driving body portion, for putting the waste stored in the self-driving inlet robot into the driving body portion (see at least paragraph 156 to Huang et al), the sensing portion comprising a GPS for self-driving and other sensors (see at least paragraph 67 to Huang et al), and being mounted to the driving body portion, and the controller being configured to control the operations of the transportation device of the driving body portion and the disposal means (see at least paragraph 147 to Huang et al), based on a signal sensed by the sensing portion and a preset driving program, wherein the self-driving vehicle robot drives itself, collects waste (see at least paragraphs [149 and 150 to Huang et al), and self-drives and returns to a pre-designated waste disposal site, in response to an operation request signal received from the outside or on a preset self-driving cycle (see at least paragraphs 155 and 156 to Huang et al).
	Huang does not explicitly disclose wherein the robot further comprises a compression plate that opens and closes the top inlet and compresses the waste in the body portion by vertical movement.
	However, Cronin et al discloses an autonomous resort sanitation vehicle, further comprising a compression plate that opens and closes the top inlet and compresses the waste in the body portion by vertical movement (see at least paragraph [0020] to Cronin et al).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Huang et al and the system and method as taught by Cronin et al, in order to provide an autonomous trash receptacle capable of retrieving and storing trash efficiently could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	



	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687